Citation Nr: 1036501	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  97-33 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for status post 
operative hernia repair with residual obturator and genital-
femoral nerve entrapment, right lower extremity with peripheral 
neuropathy due to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to April 1984.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This matter was previously before the Board in August 2007, at 
which time the Board denied the Veteran's claim of entitlement to 
a rating in excess of 40 percent for status post operative hernia 
repair with residual obturator and genital-femoral nerve 
entrapment, right lower extremity with peripheral neuropathy due 
to degenerative disc disease of the lumbar spine and remanded the 
issue of entitlement to an effective date earlier than December 
10, 1996 for the assignment of a 40 percent rating for status 
post operative hernia repair with residual obturator and genital-
femoral nerve entrapment, right lower extremity with peripheral 
neuropathy due to degenerative disc disease of the lumbar spine.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2009 Memorandum Decision and in a subsequent December 2009 Order, 
the Court set aside the Board's August 2007 decision and remanded 
the case for additional consideration.

The Board notes that the RO issued a Statement of the Case 
regarding the issue of entitlement to an effective date earlier 
than December 10, 1996 for the assignment of a 40 percent rating 
for status post operative hernia repair with residual obturator 
and genital-femoral nerve entrapment, right lower extremity with 
peripheral neuropathy due to degenerative disc disease of the 
lumbar spine as requested by the Board in August 2007.  However, 
the Veteran did not file a Substantive Appeal perfecting the 
appeal regarding the issue and the RO has not certified the issue 
back to the Board.  Since the Veteran's claim of entitlement to 
an effective date earlier than December 10, 1996 for the 
assignment of a 40 percent rating for status post operative 
hernia repair with residual obturator and genital-femoral nerve 
entrapment, right lower extremity with peripheral neuropathy due 
to degenerative disc disease of the lumbar spine remains in 
remand status, the Board will not address this issue in this 
remand.

The Veteran was afforded a hearing before the Board in May 2003 
and the transcript is of record.  The Veteran was advised in a 
January 2010 letter, however, that the Veterans Law Judge who 
conducted that hearing is no longer employed by the Board.  
Subsequently, the Veteran's representative requested a new 
hearing before the Board at the RO in a February 2010 letter.  As 
such, the Board remanded the case in April 2010 for the Veteran 
to be afforded another hearing.

Pursuant to the Board's April 2010 remand, in July 2010 the 
Veteran was afforded a hearing before the Board at the RO.  A 
transcript of this hearing is associated with the claims folder.


REMAND

In the September 2009 Court Memorandum Decision vacating the 
Board's August 2007 decision, the Court found that the Board 
principally relied upon a VA medical examination dated in April 
2005.  The Court stated that the 2005 examination "failed to 
indicate whether muscular atrophy was present."  In addition, 
the Court reported that "the Board acknowledged, the appellant 
has peripheral neuropathy and the record reflects symptoms of 
frequent numbness in the right leg and antalgic gait.  Whether 
these maladies have resulted in 'marked muscular atrophy' is for 
the Board to assess based on appropriate medical evidence."  As 
such, the Court found that the April 2005 VA examination report 
was insufficient in that it failed to describe the disability in 
sufficient detail to ensure fully informed evaluation.

In addition, the Court found that the Board's characterization of 
the evidence that the Veteran had logged 400,000 miles driving a 
truck as evidence against severe incomplete paralysis with 
muscular atrophy of the right leg to not be based upon the 
medical evidence of record.  The Court stated that "a more 
complete VA medical examination" was necessary.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since December 2005.  See 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file VA medical records 
pertaining to the Veteran dated since 
December 2005.  

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
examination to determine severity and 
manifestations of his status post operative 
hernia repair with residual obturator and 
genital-femoral nerve entrapment, right 
lower extremity with peripheral neuropathy 
due to degenerative disc disease of the 
lumbar spine.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and complaints and clinical 
findings pertaining to the service 
connected disability should be reported in 
detail.  

The severity of each neurological sign and 
symptom should be reported and an opinion 
should be provided as to whether any 
neurological symptomatology equates to 
"mild," "moderate," "moderately severe" 
or "severe," incomplete paralysis or 
complete paralysis of the associated nerve.  
Moreover, state whether any other nerve is 
affected and if so state the severity of 
the impairment of the nerve affected.  The 
examiner should also indicate whether there 
is any atrophy of the right lower extremity 
associated with the service connected 
disability, and if so describe the severity 
of the atrophy and specifically whether it 
constitutes "marked muscular atrophy.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


